Citation Nr: 1803291	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran's daughter became permanently incapable of self-support prior to her attaining the age of 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 through September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Original jurisdiction of this matter has since transferred to the RO in Hartford, Connecticut.

The Veteran's testimony was received during an October 2017 Board hearing.  A transcript of that testimony is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his daughter, A.L.C., who was born in January 1981, was diagnosed with type I diabetes when she was two years old, and since that time, has required ongoing treatment for that disorder as well as for associated hypertension and kidney disease.  In conjunction with the same, he reported in a September 2011 statement that A.L.C. had been treated at Hartford Hospital since 1987.  A November 2017 private opinion from Dr. T.R.S. notes that A.L.C. experienced multiple complications throughout her childhood, which included hypertension, renal failure, and hypoglycemic episodes.  He states also that she began to experience late stage renal failure and continuing hypoglycemic swings throughout high school, which affected her education and required her to reschedule exams.

The claims file includes social security records which contain treatment records for A.L.C. at Hartford Hospital dating back to only May 2006.  Nonetheless, there is no indication in the record that VA has undertaken any efforts to obtain records for any treatment received by A.L.C. at that facility prior to her 18th birthday (i.e., prior to January 1999).  Such efforts should be made at this time.  Similarly, the November 2017 letter from Dr. T.R.S. suggests that his office may be in possession of additional pediatric treatment records for A.L.C. that are relevant to the issue on appeal.  As such, VA must also make efforts to obtain A.L.C.'s treatment records from that office.  38 C.F.R. § 3.159(c) (2017).

Also, the Veteran should be asked to identify any other treatment providers that rendered medical treatment for A.L.C. prior to January 1999.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to A.L.C.'s medical condition, to include records for treatment received by A.L.C. at Hartford Hospital prior to May 2006, records for treatment received from Dr. T.R.S., and the records for any other treatment received by A.L.C. prior to her 18th birthday, and if so, he should be provided assistance in obtaining it.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Perform any other development necessitated by the evidence.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




